Citation Nr: 0609438	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for PTSD, assigning 
a 30 percent rating, effective October 1, 2003.  In January 
2006, the veteran testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.

On January 25, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran submitted additional evidence in January 2006 
that had not been considered by the RO.  However, he also 
submitted a waiver of RO consideration of this evidence; 
thus, this case is properly before the Board.

In the March 2005 Statement of the Case, the RO addressed an 
initial 10 percent evaluation for tinnitus; however, the 
record shows the veteran did not file a notice of 
disagreement with regard to his tinnitus claim.  Moreover, he 
formally stated in the January 2006 Board hearing that any 
tinnitus claim was withdrawn.  As such, this issue is not 
before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by nightmares, sleep 
disturbance, hypervigilance, and startle response, and a GAF 
score range from 55 to 70.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

In deciding this case, the Board has carefully reviewed the 
claims folder to ensure that the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 have been satisfied.  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim. 38 U.S.C.A. § 5103.  As part of that 
notice, VA shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant. Id.

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
requires that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The veteran filed his service connection claim for PTSD in 
October 2003.  In April 2004, the RO provided the veteran a 
VCAA letter that advised him of the types of evidence and 
information deemed necessary to substantiate his claim, as 
well as the relative duties on the part of himself and VA in 
developing the claim.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
either advise VA of any additional evidence in his 
possession, so that VA could help by getting that evidence, 
or submit the evidence directly.  

The RO also has provided the veteran a Statement of the Case 
(SOC) and a Supplemental Statement of the Case (SSOC) that 
have advised him of the legal standards applicable to the 
claim, the evidence obtained and reviewed in deciding the 
claims, and the Reasons and Bases for assigning a 30 percent 
rating for PTSD.  During the pendency of this appeal, the 
CAVC further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (Vet. App. March 3, 2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The April 2004 VCAA letter did not 
provide the veteran with notice of the laws regarding an 
effective date for the assignment of a 30 percent rating for 
PTSD.  However, the June 2004 rating decision indicated that 
the effective date for granting service connection was based 
on the date of the claim, which was October 1, 2003.  
Further, the rating decision and statement of the case 
provided the veteran with notice of what was necessary to 
substantiate his claim for a higher initial evaluation.  
Moreover, any defect with respect to the content of the 
notice requirement was non-prejudicial, because, as discussed 
below, no new disability rating will be assigned.  Therefore, 
the Board finds that VA's duty to notify the veteran has been 
satisfied in this case.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
The record shows that the service medical records are 
associated with the claims folder and the RO has obtained all 
relevant VA medical records.  Moreover, VA provided the 
veteran an examination in April 2004 that included review of 
his claims folder.  The veteran has not identified the 
existence of any outstanding relevant evidence and/or 
information, such as private clinical records or a disability 
claim filed with the Social Security Administration.  He also 
has shown his understanding of the development requirements 
by submitting a VA medical statement in January 2006 
accompanied by a waiver of initial RO review.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran also has been satisfied 
in this case.



Analysis

The RO granted service connection for PTSD in June 2004, 
assigning a 30 percent rating effective October 1, 2003.  The 
veteran appeals this action, asserting that he should be 
entitled to a 50 percent rating.  He testified that his PTSD 
symptoms include frequent nightmares, which cause him to toss 
and turn so that he cannot sleep with his wife, and require 
prescription sleep medication. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A February 2004 VA intake evaluation shows the veteran 
indicated he had been having difficulty sleeping and having 
nightmares about three times per week.  He also stated that 
he jumped when he heard loud noises, noting that his nerves 
were not bad but that he had a problem with outbursts, 
especially with his wife.  The mental status examination 
showed that he was casually and neatly dressed and oriented 
times three, with normal thoughts, insight, and judgment.  
His Axis I diagnosis was PTSD; and his GAF score was 55.

A March 2004 VA clinical report shows the veteran's chief 
complaint was poor sleep.  He indicated that he tossed and 
turned at night so that his wife had to move to another room 
so she could sleep.  Despite this he stated that he got about 
six hours of sleep at night and felt well-rested in the 
morning.  He had nightmares of driving a vehicle, being shot 
at, and fighting the Germans, which often distressed him.  He 
sometimes found himself gasping for breath at night and his 
wife also told him that he snored.  He described himself as 
generally feeling well and being of good humor and noted that 
night time was the only time he was uncomfortable.  He stated 
that he retired in 1995, but still kept himself very busy 
with woodworking hobbies.  The mental status examination 
showed that he was pleasant, personable, and made good eye 
contact.  He was well-oriented and his speech was clear and 
goal-directed.  His affect was full, mood euthymic, and 
insight and judgment were good.  There was no evidence of 
disordered thought.  The veteran stated that he could manage 
reasonably well despite his nightmares and sleep 
difficulties.  Medications were discussed but the veteran was 
not interested in pursuing such treatment at that time.  The 
examiner urged him to consider a sleep study, as he found 
that some of the veteran's sleep problems might be due to 
sleep apnea.
 
An April 2004 VA examination report shows complaints of 
nightmares, bad dreams, hypervigilance, and easily startled 
reflex.  The veteran reported that he had these symptoms off 
and on.  The examiner indicated that they seemed to be mild 
in nature.  He was retired but still worked as a custodian 
and went to a clubhouse where he met people.  Review of 
social history showed that he had a good relationship with 
his family and kept in touch with friends and relatives.  The 
mental status examination revealed that his mood was neutral, 
affect appropriate, and speech normal.  There were no 
perceptual problems, and his thought process and content were 
normal.  He had no suicidal or homicidal ideations, and was 
oriented to person, place, and time.  His insight, judgment, 
and impulse control were fair.  The Axis I diagnosis was 
PTSD; his GAF score was 70.  The examiner found that the 
veteran had mild symptoms, was able to work, and appeared to 
have a supportive social network.

VA medical records dated from September 2004 to February 2005 
document the veteran's outpatient mental health therapy 
sessions.  

A June 2005 statement from a VA psychiatrist indicates that 
the veteran had frequent nightmares of his World War II 
experiences and that his primary symptoms were at night.

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In order 
to get the next higher 50 percent rating, the evidence must 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Upon review, the medical evidence does not show any of the 
symptoms required for a 50 percent rating under DC 9411.  VA 
medical records show that he had normal thoughts, insight, 
and judgment and that his speech was clear and goal-directed.  
His affect was full, his mood euthymic, and his impulse 
control was fair.  There was no evidence of disordered 
thought or suicidal or homicidal ideation; and his social 
history showed that he had a good relationship with his 
family and kept in touch with friends and relatives.  He was 
retired but kept himself busy with hobbies and was able to 
work.  He also described himself as generally feeling well 
and being of good humor.  His primary PTSD symptoms include 
nightmares, hypervigilance, startle response, and sleep 
disturbance, which was found possibly associated with sleep 
apnea.  As a whole, these findings reflect a level of his 
disability that more closely approximates the criteria for a 
30 percent rating.  See 38 C.F.R. § 4.7. 

In addition, his GAF score range from 55 to 70 does not 
support a higher disability rating.  The Global Assessment of 
Function (GAF) designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) 
(Manual).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Manual.  
Therefore, the veteran's GAF scores reflect mild, and at 
most, moderate symptoms associated with his PTSD, which does 
not warrant a 50 percent rating under DC 9411. 

As noted, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection 
was made effective (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, there appears to be no identifiable 
period of time since the effective date of service 
connection, during which the veteran's PTSD warranted a 
rating higher than 30 percent.  Thus "staged ratings" are 
inapplicable to this case.

The veteran's PTSD disability also does not warrant referral 
for the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  In reaching this decision, the Board is 
cognizant that the veteran has asserted that he was fired 
from his last job as a custodian because he was hostile to a 
certain individual.  However, this does not amount to marked 
interference with employment.  Nor are there present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability, or evidence reflective of 
factors that take the veteran's PTSD outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation higher than 30 
percent for PTSD.  In making this determination, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the evidence is not equally balanced, in this regard, it does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An initial evaluation higher than 30 percent for PTSD is 
denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


